Argued May 2 1993.
The defendant appeals from an order of the court below making absolute a rule for judgment for want of a sufficient affidavit of defense to a scire facias sur municipal lien for the assessment of benefits in the construction of a trunk sanitary sewer in the City of Pittsburgh under a joint agreement between the City of Pittsburgh, Mt. Oliver Borough and the Township of Baldwin. The affidavit of defense averred that neither the acts of assembly providing for the joint construction of said sewer nor the said written agreement between said municipalities authorizing the joint construction thereof provides for the assessment of the cost of said improvement or any part thereof on abutting property owners, and that the viewers' proceeding and the assessment made upon the defendant were without authority of law and void.
Defendant in his affidavit of defense raises the same questions as were involved in the appeal of the *Page 319 
Terminal Coal Company et al., 110 Pa. Super. 310, in which appeal an opinion has been filed this date. In view of our holding that the assessments made by the viewers in said viewers' proceeding were legal, the action of the court in directing judgment for want of a sufficient affidavit of defense in the present case was proper.
Judgment affirmed.